DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 7 and 10 - 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klug et al. (U.S. PG Pub # 20190195070).

Regarding claim 1, Klug discloses a sealing gasket  (fig 1) for producing sealing between a body of a railway vehicle and an air conditioning unit topping said body (intended use limitation, capable of sealing between the body of a railway vehicle and an air conditioning unit), said gasket comprising a lower gasket part (2 as seen in examiner annotated fig 1 below) provided with a receiving slot (recess of 8) suitable for 

    PNG
    media_image1.png
    863
    745
    media_image1.png
    Greyscale

Regarding claim 5, Klug discloses the gasket, wherein the lower gasket part is a silicone (elastomer material can be Silicone rubber, Para 0010).

Regarding claim 6, Klug discloses the gasket, wherein the upper gasket part is a silicone (elastomer material can be Silicone rubber, Para 010).

Regarding claim 7, Klug discloses the gasket, wherein the lower and the upper gasket parts are silicones (elastomer material can be Silicone rubber, Para 0010).

Regarding claim 10, Klug discloses the gasket, wherein the upper gasket part comprises at least one sealing lip at its end intended to come into contact with the air conditioning unit (intended use limitation- sealing lip in examiner annotated fig 1 below capable of contacting air conditioning unit).

Regarding claim 11, Klug discloses the gasket, wherein the upper gasket part comprises a cellular structure suitable for deforming elastically in the main direction (upper gasket part has cellular structure of 15).

Regarding claim 12, Klug discloses the gasket, wherein the elastic cellular structure comprises at least one cell forming a bellows, defining a closed cavity delimited by V-shaped or U-shaped side walls (U-shaped side walls of 15).

Regarding claim 13, Klug discloses the gasket, wherein the cellular structure comprises at least two cells juxtaposed in the main direction (at least two cells 15 of gasket 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Klug et al. (U.S. PG Pub # 20190195070) in view of Bellmore et al. (U.S. PG Pub # 20100146861).


Regarding claim 2, Klug discloses the gasket,
Klug does not disclose wherein the upper gasket part has a shore A hardness comprised between 25 and 65.
However, Bellmore teaches a similar seal with a lower gasket part (27, fig 2), an upper gasket part (24, fig 2), the upper gasket part has a shore A 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the material of the upper and lower gasket parts of Klug to have durometer hardness of Bellmore to provide a relatively harder material at the bottom and a relatively softer material at the top, such combination would provide the expected benefit of eliminating shrinkage of the mount section which would otherwise cause a deformation of the shape for the bulb section of such seal (Bellmore Para 0004).

Regarding claim 3, Klug discloses the gasket.
Klug does not disclose wherein the lower gasket part has a shore A hardness comprised between 65 and 95.
	However, Bellmore teaches a similar seal with a lower gasket part (27, fig 2), an upper gasket part (24, fig 2), the lower gasket part has a shore A hardness comprised between 65 and 95 (Para 0016 – hardness of 27 in the range of 40 to 90 which satisfies the claimed range between 65 and 95).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the material of the upper and lower gasket parts of Klug to have durometer hardness of Bellmore to provide a relatively harder material at the bottom and a relatively softer material at the top, such combination would provide the expected benefit of eliminating shrinkage of the mount section which would otherwise 

Regarding claim 4, Klug discloses the gasket.
Klug does not disclose wherein a difference in shore A hardness between the lower and upper gasket parts is at least 10.
However, Bellmore teaches a similar seal with a lower gasket part (27, fig 2), an upper gasket part (24, fig 2), a difference in shore A hardness between the lower and upper gasket parts is at least 10 (Para 0016 – hardness of 27 in the range of 40 to 90 and hardness of 27 in the range of 20 to 90 which satisfies the difference in the range to be at least 10).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the material of the upper and lower gasket parts of Klug to have durometer hardness of Bellmore to provide a relatively harder material at the bottom and a relatively softer material at the top, such combination would provide the expected benefit of eliminating shrinkage of the mount section which would otherwise cause a deformation of the shape for the bulb section of such seal (Bellmore Para 0004).

Regarding claim 8, Klug discloses the gasket.
Klug does not disclose wherein the gasket is equipped with retaining means protruding inside the receiving slot.
However, Bellmore teaches a similar seal with a lower gasket part (27, fig 2), an upper gasket part (24, fig 2), the gasket is equipped with retaining means protruding inside the receiving slot (34 and 35 inside the recess 36, fig 4 same as fig 2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the retaining means of Bellmore in the recess of Klug to provide the retaining means against a rib of the body, such combination would provide the expected benefit of pinching the rib with the retaining means for a tighter grip of the rib of the body (Bellmore Para 0013).

Regarding claim 9, the combination of Klug and Bellmore discloses the gasket, wherein the retaining means comprise at least one tongue or tooth oriented toward the bottom of the receiving slot (Bellmore 34 and 35 have one tongue, fig 4).

Claims 14, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent # 2212748) in view of Klug et al. (U.S. PG Pub # 20190195070).

Regarding claim 14, Parker discloses a railway vehicle (vehicle with roof ‘a’ and duct ‘b’, fig 1), with an engine or towed, comprising a body (body of vehicle with roof ‘a’, fig 1) and at least one air conditioning unit topping said body in a vertical direction (a/c unit with 25, 12, 13, 10, 11,fig 1), the body comprising at least one continuous rib situated across from the air conditioning unit in the vertical direction (as seen in examiner annotated fig 2 below), the railway vehicle further comprising at 
Parker does not disclose wherein the sealing gasket comprises a lower gasket part provided with a receiving slot suitable for receiving the rib of the body and an upper gasket part opposite the lower gasket part in a main direction (Yl), and suitable for sealably bearing against the air conditioning unit, the gasket being characterized in that the hardness of the lower gasket part is greater than that of the upper gasket part.
However, Klug teaches a sealing gasket  (fig 1) for producing sealing between a body of a railway vehicle and an air conditioning unit topping said body (intended use limitation, capable of sealing between the body of a railway vehicle and an air conditioning unit), said gasket comprising a lower gasket part (2 as seen in examiner annotated fig 1 below) provided with a receiving slot (recess of 8) suitable for receiving the rib of the body (intended use limitation, recess of 8 can receive rib/protrusion of the body) and an upper gasket part opposite the lower gasket part in a main direction (as seen in examiner annotated fig 1 below), and suitable for sealably bearing against the air conditioning unit (intended use limitation, gasket capable of sealing the air conditioning unit), the gasket being characterized in that the hardness of the lower gasket part is greater than that of the upper gasket part (Shore hardness of 8 greater than that of 19, Para 0010 – “ A sealing profile can also consist of different elastomer materials in some regions.  For example, the back part of a tubbing profile, i.e. the profile region by which the profile is inserted into a formwork mould, can consist of a different, for example harder, elastomer material from the basis of the profile, or vice 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the sealing gasket of Parker to have upper and lower gasket parts with different hardness of Klug, such combination would provide the expected benefit of a rigidity for the base thereby avoiding wear and tear of the gasket during insertion of the rib.

Regarding claim 18, the combination of Parker and Klug discloses the railway vehicle, wherein the lower gasket part is a silicone (elastomer material can be Silicone rubber, Klug Para 0010).

Regarding claim 19, the combination of Parker and Klug discloses the railway vehicle, wherein the upper gasket part is a silicone (elastomer material can be Silicone rubber, Klug Para 0010).

Regarding claim 20, the combination of Parker and Klug discloses the railway vehicle, wherein the lower and upper gasket parts are silicones (elastomer material can be Silicone rubber, Klug Para 0010).


Claims 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent # 2212748) in view of Klug (U.S. PG Pub # 20190195070) and in further view of Bellmore (U.S. PG Pub # 20100146861).

Regarding claim 15, the combination of Parker and Klug discloses the railway vehicle.
Parker does not disclose wherein the upper gasket part has a shore A hardness comprised between 25 and 65.
However, Bellmore teaches a similar seal with a lower gasket part (27, fig 2), an upper gasket part (24, fig 2), the upper gasket part has a shore A hardness comprised between 25 and 65 (Para 0016 – hardness of 27 in the range of 20 to 90 which satisfies the claimed range between 25 and 65).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the sealing gasket of Klug with upper and lower gasket parts with durometer hardness of Bellmore to provide a relatively harder material at the bottom and a relatively softer material at the top, such combination would provide the expected benefit of eliminating shrinkage of the mount section which would otherwise cause a deformation of the shape for the bulb section of such seal (Bellmore Para 0004).

Regarding claim 16, the combination of Parker and Klug discloses the railway vehicle.
Parker does not disclose wherein the lower gasket part has a shore A hardness comprised between 65 and 95.
However, Bellmore teaches a similar seal with a lower gasket part (27, fig 2), an upper gasket part (24, fig 2), the lower gasket part has a shore A hardness comprised between 65 and 95 (Para 0016 – hardness of 27 in the range of 40 to 90 which satisfies the claimed range between 65 and 95).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the sealing gasket of Klug with upper and lower gasket parts with durometer hardness of Bellmore to provide a relatively harder material at the bottom and a relatively softer material at the top, such combination would provide the expected benefit of eliminating shrinkage of the mount section which would otherwise cause a deformation of the shape for the bulb section of such seal (Bellmore Para 0004).

Regarding claim 17, the combination of Parker and Klug discloses the railway vehicle.
Parker does not disclose wherein a difference in shore A hardness between the lower and upper gasket parts is at least 10.
However, Bellmore teaches a similar seal with a lower gasket part (27, fig 2), an upper gasket part (24, fig 2), a difference in shore A hardness between the lower and upper gasket parts is at least 10 (Para 0016 – hardness of 27 in the range of 40 to 90 and hardness of 27 in the range of 20 to 90 which satisfies the difference in the range to be at least 10).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the sealing gasket of Parker with upper and lower gasket parts with durometer hardness of Bellmore to provide a relatively harder material at the bottom and a relatively softer material at the top, such combination would provide the expected benefit of eliminating shrinkage of the mount section which would otherwise cause a deformation of the shape for the bulb section of such seal (Bellmore Para 0004).

    PNG
    media_image1.png
    863
    745
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/VISHAL A PATEL/Primary Examiner, Art Unit 3675